RESCRIPT
CARPENTER, J.
The above entitled cases were tried in Kent County before a jury in September, 1926. They were tried together, as they grew out of the same state of facts and the same occurrence. The jury returned a verdict for the defendant in each case. Thereupon the plaintiff in each case filed a motion for a new trial, which motions were argued before this court in December, 1926. The motions are the same and are in the usual form and based upon the usual grounds, viz:
1 Said verdict is contrary to law.
2 Said verdict is contrary to the evidence.
3Said verdict is contrary to the law and the evidence and the weight thereof.
It appeared from the evidence that the defendant was proceeding southerly on Reservoir Avenue, intending to turn to his left into Narragansett Avenue. The Plaintiffs were proceeding from Natick to their work at the Lyon Silk Mills at Pawtucket, and were driving in a northerly direction on Reservoir Avenue. At the scene of the accident Reservoir Avenue is 54 feet wide from curb to curb and Narragansett Avenue is 56 feet wide from curb to curb. The street railway tract runs along the easterly side of Reservoir Avenue with its easterly rail 10 feet from the easterly curb of the highway south of Narragansett Avenue, and 11.5 feet from the curb north of Narragansett Avenue. From a point 80 feet south of Narragansett Avenue a street railway switch runs southerly for a distance of about 280 feet.
The defendant turned into Narragansett Avenue, and while turning, or before he had fully entered Narragansett Avenue, a collision oecured between the car driven by the plaintiff William DiFranco and the defendant’s car. The evidence .'was somewhat conflicting as to how the accident happened, but both sides were carefully presented to the jury, and the issue was presented to the jury in a very careful manner by both counsel in their arguments, and the Court believes that the jury fully understood the issues in the case, both as to the plaintiff, William DiFranco, and the two passengers in his car.
The jury found for the defendant in all three cases'. The Court believes that these verdicts are justified by the evidence and feels that substantial justice has been done.
Motion for new trial is denied.
For Defendant: Sherwood, Heltzen & Clifford.